Citation Nr: 1542263	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected fracture of the 4th metatarsal of the left foot.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected fracture of the radical head of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1974.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied a compensable evaluation for the Veteran's service-connected fracture of the 4th metatarsal of the left foot.  Said Rating Decision also granted an increased evaluation of 10 percent for the Veteran's service-connected fracture of the radical head of the left wrist.

As discussed in more detail below, the Veteran passed away while this appeal was pending.  


FINDING OF FACT

In July 2015, VA was notified by the Social Security Administration that the Veteran had died in June 2015.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.1302 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board provides no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  38 C.F.R. § 3.1010 (2015).  Such request must be filed not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010(b).  A person eligible for substitution will include those persons "among those listed in the categories of eligible persons in § 3.1000(a)(1) through (5) and first in priority order."  38 C.F.R. § 3.1010(d).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


